Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 20, 2018

                                       No. 04-18-00265-CR

                                      Felipe HERNANDEZ,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 365th Judicial District Court, Zavala County, Texas
                            Trial Court No. 17-12-03717-ZCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

                                          ORDER
       After this court granted appellant’s first request for an extension of time to file his brief,
appellant’s brief was due September 19, 2018. Appellant has now filed a second motion for
extension of time, asking for an additional thirty days in which to file his brief. After review, we
GRANT appellant’s second motion for extension of time and ORDER appellant to file his brief
in this court on or before October 19, 2018.

      We order the clerk of this court to serve a copy of this order on all counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court